Same Case — On a Re-hearing,
Buchanan, J.
The intervenors have brought to our notice, by a petition for re-hearing, an omission made, through inadvertence, in the decree heretofore rendered. The judgment of the court below in favor of plaintiff against defendant, Neely, which has been affirmed by us, allowed Mrs. King twenty-five hundred dollars, with interest, as one-half of a sum of five thousand dollars, the value of *168mules, horses, cattle, farming utensils, &c., converted "by Neely to his own use. Upon the principles of our decision, the minor children of Albert Milton King’s two sisters of the full blood deceased, are entitled to the other half of this sum ; and it.was our intention to have so decreed.
It is, therefore, adjudg'ed and decreed, that, in addition to the allowances made by our judgment herein, rendered on the 28th March, 1859, there be judgment in favor of Hibernia Inge, as heir of her deceased mother, Laura King, against the defendant, John G. Neely, for the sum of twelve hundred and fifty dollars, with legal interest from the last day of March, 1856, until paid ; that, in addition to the allowances made by our judgment of the 28th March, 1859, there be judgment in favor of the minors, Howard Wailes, Albert M. Wailes, and Olivia Wailes, in right of their deceased mother, Olivia King, against the defendant, John G. Neely, for the sum of twelve hundred and fifty dollars, with legal interest from the last day of March, 1856, until paid; and that the judgment heretofore rendered by us herein, remain, in all other respects, undisturbed.